AYRES, Judge.
This is likewise an action in tort. The plaintiffs are Frank W. Harmon and wife, Mrs. Betty W. Harmon, and the Merrimack Mutual Fire Insurance Company, Harmon’s collision insurer. The defendants are L. G. Palmer and his public liability insurer, Firemen’s Insurance Company.
This action is predicated upon the saiiie state of facts as was the case of Henderson v. Central Mutual Insurance Co., La.App., 111 So.2d 351, with which it was consolidated for the purpose of trial, this day decided. There was judgment in favor of the defendants in the instant case and the plaintiffs devolutively appealed. In the companion case the conclusion was reached that the negligence of plaintiff, Mrs. Betty W. *358Harmon, constituted a proximate cause of the accident. It, therefore, follows that the judgment rejecting plaintiffs’ demands was correct and must be affirmed.
For the reasons assigned, the judgment appealed is affirmed at appellants’ cost.
Affirmed.
HARDY, J., absent.